DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Patent No.: 8508090) in view of Wojtecki et al. (US Patent No.: 4347433).
For claim 1, Tanaka et al. disclose the claimed invention comprising a cooling pipe (reference numeral 44) that has an elongated shape and is disposed above the stator (reference numeral 18) and the rotor (reference numeral 17) in a vertical direction in a vehicle-mounted state and disposed along a rotational axis of the rotor (see figure 1), and a cooling fluid (i.e. oil, see column 6, lines 42-49) supplied to the cooling pipe (reference numeral 44) being released onto at least one of the stator and the rotor through a cooling fluid release hole (reference numeral 44a) formed in the cooling pipe (see figure 1).  Tanaka et al. however do not specifically disclose the cooling pipe being provided with a restricting member that restricts a relative position in a longitudinal direction of the cooling pipe, relative to the cooling pipe, of a cable passing under the cooling pipe to a position outside a plane that passes through the cooling fluid release hole and is perpendicular to the longitudinal direction.  
Having a restricting member for a pipe for restricting cable components is a known skill as exhibited by Wojtecki et al. which disclose a restricting member (reference numeral 13) that restricts a cable component (reference numeral 7) positioned against a pipe (reference numeral 2, see figures 1, 7), the restricting member (reference numeral 13) being able to be repositioned along the pipe (reference numeral 2) by straps (reference numeral 10, see figure 1), and when applied to the cooling pipe of Tanaka et al. this would disclose the cooling pipe being provided with a restricting member that restricts a relative position in a longitudinal direction of the cooling pipe, relative to the cooling pipe, of a cable passing under the cooling pipe to a position outside a plane that passes through the cooling fluid release hole and is perpendicular to the longitudinal direction.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the restricting member as disclosed by Wojtecki et al. for the cooling pipe of Tanaka et al. for predictably providing desirable configuration for facilitating securing means for device components.  
For claim 2, Tanaka et al. in view of Wojtecki et al. disclose the claimed invention except for the restricting member being an L-shaped member that is provided at a position outside the plane passing through the cooling fluid release hole and perpendicular to the longitudinal direction of the cooling pipe and anchors the cable.  Wojtecki et al. further disclose the restricting member having an L-shape (see figure 7, reference numeral 13) and the restricting member being able to be repositioned along the pipe (reference numeral 2) by straps (reference numeral 10, see figure 1) that would allow the position of the restricting member to be outside the plane passing through the cooling fluid release hole and perpendicular to the longitudinal direction of the cooling pipe when applied to the cooling pipe of Tanaka et al.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the L-shape as disclosed by Wojtecki et al. for the restricting member of Tanaka et al. in view of Wojtecki et al. for predictably providing desirable configuration for facilitating securing means for device components.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of cooling and cable attaching components: US 10408335 B2 (Suenaga; Shinichiro et al.), US 10193414 B2 (Takagi; Kiyonori et al.), US 8653704 B2 (Atarashi; Tomoo et al.), US 6554230 B1 (Horski; Marek), US 6299111 B1 (Brothers; Douglas A.), US D407537 S (Simpson; David), US D390453 S (Hamerski; Michael D. et al.), US D307108 S (Morita; Katsuyuki), US 4219174 A (Whitehouse; Martin H.), US 3665434 A (Applequist; Roy A. et al.), US 3074677 A (ECKHARDT ADRIAN S), US 20190299769 A1 (LI; Huaxia et al.), US 20110215660 A1 (Goto; Kazuhiro et al.), JP 07212944 A (KODA, TSUTOMU et al.), CN 105189005 A (MUELLER, V), JP 2015035934 A (NAKAMURA MIKI et al.), JP 2013050151 A (SHIGA HIROYUKI).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834